UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6949



LARRY D. SMITH,

                                              Plaintiff - Appellant,

          versus


DOCTOR THOMPKINS, Doctor of Chesterfield Jail;
RONALD C. O’SHIELDS, Jail Administrator,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Raymond A. Jackson, District Judge.
(CA-01-338-2)


Submitted:   October 18, 2001             Decided:   October 26, 2001


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Larry D. Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Larry D. Smith appeals the district court’s order dismissing

his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint without preju-

dice for failure to exhaust administrative remedies.   The district

court properly required exhaustion of administrative remedies under

42 U.S.C.A. § 1997e(a) (West Supp. 2001).    Because Smith did not

demonstrate to the district court that he had exhausted admin-

istrative remedies or that such remedies were not available, the

court’s dismissal of the action, without prejudice, was not an

abuse of discretion.    We therefore affirm the district court’s

order.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2